Title: To Alexander Hamilton from Samuel Eddins, 3 December 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 3d. December 1799
          
          Since my departure from New York this morning, I have received a letter from Captain Reed, by Corpl McKey belonging to Capt. Inglesols Company informing of me that he had been ordered by you to send by the first safe opportunity Zacheriah Fenetter to Wespoint, this man is one of those that I mentioned to you this morning as being under Guard on this Iseland for Desertion if it is your desire that he be sent up under the care of the Corpl whom Capt Inglesol has sent down for him you will be pleased to write me word—
          I am Sir with respect your most Obdt Huml Servant
          
            Saml. Eddins Captain
             2nd Regimt. Arts. & Engs. 
            Commandant 
            Fort Jay
          
        